Title: Board of Visitors, University of Virginia, 21 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Wednesday, July 21st.
                        The Board met according to adjournment.
                        Resolved, That the Communication of Dr. Blætterman of this date respecting the pavilion and grounds
                            heretofore in his occupation, be referred to the Executive committee, with authority to grant the privileges he asks,
                            under such restrictions as they deem expedient, and with further authority, if the pavilion should be, hereafter,
                            otherwise appropriated, to assign to him some convenient dormitory or other room, rent free, as a study.
                        Resolved, That students desirous of attending the class of Physiology alone, in the school of medicine, shall
                            be allowed to attend that on the payment of a fee of fifteen dollars.
                        Resolved, That no student without leave of the Faculty shall attend any teacher, out of the University for
                            the purpose of learning any thing taught in any of the schools of the University;–and if any offend herein he shall be
                            liable to any of the minor or major punishments.
                        Resolved, That it shall be the duty of each person occupying a tenement of the University to have the privies
                            of their respective tenements cleansed on the first monday of every month, and upon neglecting to do so for the space of
                            five days after the first day of the Month it shall be the duty of the Proctor to have it done, and charge the occupant
                            therewith.
                        Resolved, That the Proctor shall have the Wells, pumps &c, of the various tenements of the
                            University, put in order without delay.
                        Resolved, That students above the age of Twenty years, proving their ages to the satisfaction of the Faculty
                            may reside out of the precincts, in such private boarding houses as the Faculty may approve.
                        Any student resident within the University, and failing to deposit his funds, or any part thereof, with the
                            Proctor, as required by the Enactments, shall be liable to any of the punishments prescribed by the enactments minor or
                            major. He shall moreover be liable to pay to the Proctor, on all monies acknowledged by him not to have been deposited a
                            commission of four percent, and if he refuse to make the declaration required of him by the enactments, he shall pay to
                            the Proctor the sum of Twenty dollars in addition to any commissions he may have before paid. His delinquency shall, in
                            every case be communicated to his parent or guardian in the circular letter of the Chairman.
                        Drunkenness or gaming, by any student may be punished by a minor or major punishment tho’ it be the first
                            offence of which he shall have been convicted.
                        The repetition of offences made liable to minor punishments shall subject the student guilty thereof to
                            either minor or major punishments, or to dismission, at the discretion of the Faculty.
                        Resolved, That when any student shall leave the University by permission of the Faculty, on account of ill
                            health, or shall die before the end of the session, the proctor shall return to him, his parent, guardian or proper
                            representative, a proportion of the rent which he shall have paid for his dormitory and the use of the public rooms,
                            bearing the same ratio to the whole amount of rent paid, that the residue of the session after his removal or death, bears
                            to the whole session.
                        The claims of the students Cary Wickham, and Cary S. Page will be settled by the Proctor according to the
                            same rule, upon the certificate of the Faculty that they were permitted to retire on account of ill health.
                        Resolved, That the account presented by the Demonstrator of Anatomy and surgery against the University for
                            $33.50½ be paid by the proctor.
                        Resolved, That Dr. Frank Carr be appointed Secretary to this Board.
                        The Committee of Inspection made their report submitting the following resolutions which were adopted:
                        1. Resolved, That, so soon as the funds will permit, a permanent annuity be set apart and appropriated to the
                            increase of the Library.
                        2. Resolved, That the Executive committee be authorised to cause the seats to be removed from the present
                            lecture room to the present dissecting room in the anatomical Theatre; that the present lecture room be converted into a
                            dissecting room, and fitted up with a furnace and boiler if required; that the present dissecting room be converted into a
                            lect<ure> room; that the large apartment in the basement story be appropriated to the purposes of a Museum; and that the
                            anatomical preparations &c in the small room now used as a Museum be transferred to the former larger apartment,
                            and the latter be given up as a working room to the Demonstrator of Anatomy.
                        3. Resolved, that authority be given for the payment of a bill of sundries furnished for the accommodation of
                            his department by the Demonstrator of Anatomy, amounting to $34.42½
                        4. Resolved, That until such time as the Board may deem it unnecessary, the professors of Natural philosophy
                            and chemistry, and the Demonstrator of Anatomy be required to present annually to the Board of Visitors a fresh list of
                            all the objects in the apparatus attached to their respective departments.
                        5. Resolved, That the proctor be authorised to pay G. W. Spooner’s bill amounting to $122.74 for presses made
                            for the accommodation of the Chemical apparatus, and for casing with sashes & wire frames two of the windows in
                            the chemical lecture room.
                        6. Resolved, That the Executive Committee be authorised forthwith to have the wood cistern in the Chemical
                            Laboratory replaced by ones of brick and water proof lime; that they cause the requisite painting and white washing at the
                            forge and fire place in the same Laboratory to be done without delay, and the fire place in the chemical lecture room to
                            be altered so as to prevent smoking, by the application of a smoke disperser at the top of the Chimney.
                        7. Resolved, That the authority heretofore given to liquidate Dr. McNevin’s bill for chemical apparatus
                            purchased of him, be continued, and that the said bill so liquidated be paid off as soon as the funds of the University
                            will permit.
                        8. Resolved, That the chairman of the Faculty be requested to address a letter to Messrs. Lukens &
                            Peale of Philadelphia conveying to them the grateful acknowledgments of the Board of Visitors for their valuable services
                            in repairing the philosophical apparatus of the University
                        9. Resolved, That so soon as the funds will permit the Executive Committee be requested, on consultation with
                            the professor of Natural philosophy, to procure for the use of the Observatory, a Telescope of the scale and description
                            now recommended by him to the Board of Visitors.
                        10. Resolved, That the Executive Committee cause the tops of the Benches to be renewed, and the other changes
                            in the seats in the philosophical lecture room, now recommended by the Professor, to be forthwith executed.
                        11. Resolved, That the Executive Committee be authorised to cause forthwith to be executed the plan of
                            arranging a series of rising seats in the public lecture room now recommended by professor Bonnycastle, and that the
                            professors have authority to cause the lecture rooms to be locked up in their absence.
                        12. Resolved, That, it being represented that it will be proper to have the two gymnasia fitted up as public
                            halls for the use of the University, the Faculty be requested to report a plan of suitable alterations, to the Visitors at
                            their next annual meeting.
                        13. Resolved, That the Executive Committee be required to have proper measures speedily taken for stopping
                            the Leaks in the various roofs of the buildings of the University.
                        14. Resolved, That as soon as the state of the funds will permit, the Executive Committee cause to be
                            renewed, annually, one tenth part of the exterior covering of the dormitories on the lawn, and the two pavilions with flat
                            roofs, taking care that the framing shall be of Locust, and the planking of heart pine, heart poplar or Locust.
                        15. Resolved, That the Executive Committee, as soon as the funds will permit, be authorised to cause to be
                            erected the Iron railing heretofore directed, across the covering of the gymnasium contiguous to the pavilion occupied by
                            Dr. Emmett.
                        16. Resolved, That authority be given to professor Bonnycastle to cause a door of communication to be cut
                            from his pavilion to the dormitory contiguous to it on the south side thereof.
                        17. Resolved, That the Executive Committee be required to prepare and to lay before the Board of Visitors at
                            its next meeting a proper plan for an establishment of outer gardens and offices on the eastern and western sides of the
                            University, and that they be authorised to take such steps as may be necessary to accompany their report with a survey of
                            the grounds, and the requisite illustrative drawings: and that they have further authority to cause a hedge to be planted
                            within the enclosure, extending around the pleasure grounds of the University.
                        18. Resolved, That it is expedient, as soon as the state of the funds will permit, to set apart and
                            appropriate a permanent fund for the annual repair of the Buildings of the University, and that the proctor, under the
                            directions of the Executive Committee, report to the Visitors at their next meeting, as to the amount of which such
                            permanent fund should consist.
                        19. The Authority heretofore given to the Executive Committee on the subject of the cost of the different
                            objects in the philosophical and astronomical apparatus having not been executed, they are hereby required to proceed to
                            it’s execution with as little delay as practicable, and, in their proceedings upon this subject to consult with the
                            professor of Mathematics, as well as the professor of Natural philosophy and astronomy.
                        20. Resolved, That the proctor be required, under the direction of the Executive Committee to cause a range
                            of trees to be planted on the Exterior sides of the outer streets to the East and west of the University.
                        21. Resolved that the Executive Committee be requested to report to the Visitors at the Commencement of each
                            annual meeting all the unexecuted resolutions of the Board, & the causes of their non-execution.
                        The Committee of Finance made a report accompanied by the following resolution which was adopted:
                        Resolved, That the sterling money in the hands of the Barings in London, heretofore placed under the control
                            of the Executive committee, be applied first, to satisfy such engagements as the Committee have made or authorised; next
                            to purchase the law books mentioned in the list L; and, lastly, to the puchase of such other books for the Library
                            recommended by the professors as the Committee may approve.
                        Resolved, That the claim of Mr. Rose to a remission of his rent from the 1st. to the 20th. of August 1829, be
                            referred to the Executive committee.
                        Resolved, That the request of Dr. Harrison to have an alteration made in his garden, be referred to the
                            Executive Committee.
                        Resolved, That J. S. Skinner’s be paid his account of $35. out of the Sterling fund.
                        The Board then adjourned without day
                        
                            
                                Frank Carr.
                            
                        Secty.
                    